Name: Commission Regulation (EC) No 1743/96 of 6 September 1996 amending Regulation (EC) No 1318/96 derogating from Regulation (EEC) No 2456/93 as regards public intervention
 Type: Regulation
 Subject Matter: animal product;  trade policy;  European Union law;  prices;  economic geography
 Date Published: nan

 Avis juridique important|31996R1743Commission Regulation (EC) No 1743/96 of 6 September 1996 amending Regulation (EC) No 1318/96 derogating from Regulation (EEC) No 2456/93 as regards public intervention Official Journal L 226 , 07/09/1996 P. 0009 - 0010COMMISSION REGULATION (EC) No 1743/96 of 6 September 1996 amending Regulation (EC) No 1318/96 derogating from Regulation (EEC) No 2456/93 as regards public intervention THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EC) No 1588/96 (2), and in particular Articles 6 (7) and 22a (3) thereof,Whereas, because of the current reduced consumption of beef and veal in the Community, prices are continuing to fall substantially in this sector; whereas there is a risk that this fall may be exacerbated following the substantial number of store animals expected to come into the market in September; whereas, in order to deal with the further disturbance of the market which may result from this, the necessary support measures should be taken; whereas, for the month of September, provision should be made for intervention buying-in of carcases of this type of animal, without, however, derogating from Article 5 (2) of Regulation (EEC) No 805/68; whereas, in particular, the buying-in price for such carcases should be increased to take account of the difference in market prices between them and carcases of animals finished in the usual way submitted for intervention;Whereas, in order to allow intervention to provide a full response to the serious situation on the market, the abovementioned Regulation should also be supplemented, on an exceptional and temporary basis and in the interests of equity, to allow the buying-in of young bovine carcases in conformation classes S and E on the Community scale in those Member States where production of those classes predominates and the market prices thereof are regularly recorded;Whereas Commission Regulation (EC) No 1318/96 of 8 July 1996 derogating from Regulation (EEC) No 2456/93 as regards public intervention (3) should therefore be amended;Whereas the Management Committee for Beaf and Veal has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 1318/96 is hereby amended as follows:1. The following is added to Article 1 (1):'(d) products in category A falling within conformation classes S2, S3, E2 and E3 in accordance with the Community classification scale may be accepted into intervention in those Member States which regularly record the prices for these qualities and in which, in 1995, classes S and E represented at least 50 % of the number of animals slaughtered in category A;The coefficients to be used for conversion between quality R3 and qualities S2, S3, E2 and E3 shall be 1,365, 1,304, 1,228 and 1,156 (middle class) respectively)`2. The following shall be inserted after Article 1 (1):'1a. Where carcases and half-carcases submitted for intervention are the carcases of animals aged less than 10 months,- the coefficient to be used for conversion between quality R3 and the other qualities shall be 1,00,- the prices awarded shall be increased by 23 %.In this case,- each tender shall indicate, in addition to the quantity offered, the quantity of carcases or half-carcases of animals aged less than 10 months,- the intervention agencies shall specify, when they transmit the tenders to the Commission, which ones are covered by this paragraph and the quantities concerned for each of those tenders,- the products bought in under this paragraph shall not be boned except in the United Kingdom and shall be stored separately by invitation to tender or by month in easily identifiable lots,- the provisions of paragraph 2 (b) shall not apply,- the coefficients referred to in Article 13 (3) of Regulation (EEC) No 2456/93 may also be differentiated within a Member State, depending whether or not this paragraph is applicable.`3. The following is added to the first subparagraph of Article 1 (3):'For carcases in category A falling within conformation classes S and E, the abovementioned maximum weight shall be 480 kg.`Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply to invitations to tender issued during September 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 September 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 24.(2) OJ No L 206, 16. 8. 1996, p. 23.(3) OJ No L 170, 9. 7. 1996, p. 26.